Citation Nr: 1314597	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to September 1981. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim for an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  The Veteran did not request a hearing before the Board.  

In the November 2009 rating decision from which this appeal arises, the RO also, in pertinent part, denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran subsequently filed a January 2009 Notice of Disagreement (NOD), specifically disagreeing with the RO's denial of service connection for a cervical spine disorder.  In a January 2009 Substantive Appeal to the Board (VA Form 9), the Veteran specifically limited his appeal to the issue of an increased rating for degenerative disc disease of the lumbar spine.  As the Veteran did not file an appeal of the claim of service connection for a cervical spine disorder, that issue is not in appellate status and is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

Review of the claims file revealed the existence of additional documents pertinent to the present appeal.  In a February 2010 Social Security Administration (SSA) decision, submitted by the Veteran, an SSA attorney advisor ruled that the Veteran was disabled as a result of degenerative disc disease of the cervical spine with spondylosis, status post cerebrovascular accident, hearing loss, and hypertension.  The Board notes that the SSA attorney advisor specifically did not list the Veteran's service-connected degenerative disc disease of the lumbar spine as a partial reason for the Veteran's disability.  Yet, in the SSA decision, the SSA attorney advisor specifically noted two examination reports concerning the Veteran's degenerative disc disease of the lumbar spine that are not included in the claims file.  Specifically, the SSA attorney advisor noted an August 2008 examination by Oluropo A. Ayeni, M.D., and a September 2009 examination by R. Kolanu, M.D., both of which discussed symptomatology and diagnoses related to the Veteran's degenerative disc disease of the lumbar spine.  Moreover, the SSA decision included in the claims file is missing a page in which evidence is listed, as it skips directly from page three to page five.  As such, the Board cannot discern whether additional treatment records relied upon in making this decision discuss the Veteran's service-connected degenerative disc disease of the lumbar spine.  As there is a reasonable possibility that the SSA records, to include the SSA attorney advisor's full February 2010 decision and all medical records relied upon in the formulation of the decision, are relevant to the claim on appeal, the SSA decision and the records upon which the SSA advisor relied in making the decision must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran has reported that he was found to have neuropathy as a result of a test done by a fee-basis doctor.  He also stated that he received treatment at the Southern Regional Pain Clinic by Dr. Galant.  On remand, these treatment records should be obtained.

Finally, as the case must be remanded for the foregoing reasons, all updated VA treatment records should be obtained and the Veteran should be afforded a current VA examination of his low back.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain the Veteran's treatment records from Dr. Oluropo A. Ayeni; Dr. R. Kolanu; the fee-basis doctor that diagnosed him as having neuropathy; and Southern Regional Pain Clinic and/or Dr. Galant.  

2.  Make arrangements to obtain the Veteran's treatment records from the Decatur VA treatment facility, dated since January 2011. 

3.  Contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA relied upon in making its decision(s).  

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease of the lumbar spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's lumbar spine should consist of all necessary testing.

The examiner is asked to comment on the following:

(a) Please specify the range of motion findings of the Veteran's thoracolumbar spine and the range of motion findings upon repetitive testing.  If applicable, please specify: (i) the degree(s) at which pain begins, if any; (ii) any additional limitation of function upon repetitive testing; and (iii) any degree of additional limitation of motion upon repetitive testing.

(b) Have there been any periods of incapacitating episodes in the past year, in which a physician has prescribed bed rest?  If so, how often?  Please identify the total duration of any incapacitating episodes in the past year.

(c) Are there any neurological manifestations of the lumbar spine disability, including radiculopathy of any extremity or bladder/bowel/erectile dysfunction symptoms? If so, please identify.

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth. 

5. Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


